DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/18/2021, 02/22/2022 and 03/08/2021 were filed after the mailing date of the application on 09/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Preliminary Amendment
The applicant has amended their application as follows: 
Amended: Claims 6, 9 and 19 – 20 
Cancelled: Claims 10 – 18
Added: Claims 21 – 29
Therefore Claims 1 – 9 and 19 – 29 are now pending.

Claim Rejections - 35 USC § 101
Claims 19 – 29 recites a computer program which is stored in the memory that may typically be considered a computer-readable medium when a computer-readable medium is affirmatively recited to realize the computer program's functionality. In this case, the computer program covers non-transitory media and transitory propagating signals per se since the computer program may be considered tangible media (i.e. ROM or RAM) in light of the specification, and the data to be stored on the "storage medium" may also be transmitted as a signal in light of the specification. 
The broadest reasonable interpretation of a claim that is drawn to a computer program (or a machine readable medium and other variations thereof) usually covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (See MPEP 2111.01). Since the claims are directed to a computer program that covers signals per se, any claim drawn to a computer-readable medium to cover both transitory and non-transitory embodiments may be amended by adding the limitation "non-transitory" to the claim to narrow the claim to cover only statutory embodiments and avoid further rejection under 35 U.S.C. 101. This amendment would typically not raise the issue of new matter, even when the specification is silent, because the broadest reasonable interpretation relies on the ordinary and customary meaning, which includes signals per se. 
Consequently, since the broadest reasonable interpretation of the claims covers a signal per se, and because the claims are given their broadest reasonable interpretation consistent with the specification, Claims 19 – 29 are directed to nonstatutory functional descriptive material per se and are given very limited patentable weight (See MPEP 2106.01 Computer-Related Nonstatutory Subject Matter; see also Diamond v. Diehr, 209 USPQ 1,8 (1981); see also In reZletz, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 19 and 20 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al., US Publication 2013/0176248 A1 in view of Cho et al., US Publication 2014/0247229 A1.

           With regards to Claims 1, 19 and 20, Shin discloses:  An image processing method, applied to a flexible-screen terminal (FIGS 4 & 5 and Abstract), comprising: 
a processor (FIG 1, 100 - controller), a memory (110) and a computer program (Paragraph [0031]) stored in the memory (110) and capable of running on the processor (100)
displaying a number N of images in a first display area (top display region) of the flexible-screen terminal (620) and displaying an operational control zone (soft buttons for touch interaction) in a second display area (bottom display region) of the flexible-screen terminal in response to the first input (FIG 6B and Paragraph [0047]); 
receiving a second input by a user (bending the display), the second input being used for selecting a number M of target images from the number N of images (Paragraph [0048]); 
displaying the number M of target images selected by the second input in the operational control zone in response to the second input (Paragraph [0047 – 0048]); and 
displaying text information of the number M of target images in the first display area (Paragraph [0047 – 0048]), 
wherein the first display area and the second display area are areas generated by dividing a display area of the flexible-screen terminal using a first bend line formed by the first input (Paragraph [0047 – 0048]), both M and N are positive integers and M is less than or equal to N (FIGS 3 & 6B and Paragraphs [0047 – 0048]).  
Shin implicitly implies: receiving a first input by a flexible-screen terminal user, the first input being used for bending the flexible-screen terminal; 
Cho discloses: receiving a first input (user touch input) by a flexible-screen terminal user, the first input being used for bending the flexible-screen terminal (unlocking; Paragraph [0107]); 
Therefore, it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of receiving a first input by a flexible-screen terminal user, the first input being used for bending the flexible-screen terminal in Shin’s invention as taught by Choi’s invention.
The motivation for doing this would have been so that the user can unlock the portable device by selecting a simple and easy unlocking feature.  

With regards to Claims 2 and 21, Shin discloses: wherein the receiving the second input by the user comprises (Paragraph [0047 - 0048] – touching a soft button): 
receiving the second input (bending), which is bending the flexible-screen terminal by the user (Paragraph [0047]); 
the displaying the number M of target images selected by the second input in the operational control zone in response to the second input comprises (Paragraph [0047]): 
acquiring a second bend line formed by the second input (FIG 3 & 5, shows and teaches of the bending lines by the user bending the device); and 
displaying, in the operational control zone, a number M of target images on a preset side of the second bend line (FIG 3 and Paragraph [0047]).  

Allowable Subject Matter
Claims 3 – 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN R EDWARDS/            Primary Patent Examiner, Art Unit 2625